Citation Nr: 0030631	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  97-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bipolar disorder; 
obsessive-compulsive disorder; bulimia nervosa; and 
borderline personality disorder.

2.  Entitlement to an increased evaluation for urethritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which increased the assigned rating 
from 10 to 20 percent for the urethritis disorder, and denied 
the claim for service connection for psychiatric disorder.  
The veteran appealed as to the assigned rating and denial of 
her service connection claim.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bipolar disorder; obsessive-compulsive 
disorder; bulimia nervosa; and borderline personality 
disorder are not related to her period of service.

3.  The veteran's service-connected urethritis is shown to be 
manifested by symptoms productive of a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.


CONCLUSIONS OF LAW

1.  The veteran's bipolar disorder; obsessive-compulsive 
disorder; bulimia nervosa; and borderline personality 
disorder, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).

2.  The criteria for an evaluation in excess of 20 percent 
for urethritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 
4.115a, 4.115b, Diagnostic Code 7512 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bipolar Disorder; obsessive-compulsive 
Disorder; Bulimia Nervosa; and Borderline Personality 
Disorder

The veteran contends that she has the claimed psychiatric 
disorders, and that these disorders are all related to 
service.  The Board notes that it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board has reviewed the evidence of 
record and finds that there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. § 
5107.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 38 
C.F.R § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Regarding the claim for entitlement to service connection for 
the claimed bipolar disorder; obsessive-compulsive disorder; 
bulimia nervosa; and borderline personality disorder, service 
medical records show no evidence of any complaints, findings 
or diagnosis referable to any psychiatric disorder including 
those claimed here on appeal.  During her September 1984 
discharge examination, she reported a recent gain or loss of 
weight, but no psychiatric related complaints.  On 
examination no pertinent abnormal findings were made.

After service, the first competent medical evidence of any 
psychiatric disorder is found in medical records from 1991, 
several years after service.  Private medical records include 
an August 1991 intake report related to treatment for 
complaints of an eating disorder and depression.  Subsequent 
records in September 1991 show that the veteran was treated 
for complaints and problems including bulimia, adjustment 
reaction, and eating disorder.  Various clinical records 
thereafter reflect complaints and treatment including for 
various psychiatric diagnoses.  

Most recently, the veteran underwent a VA psychiatric 
examination in August 1999.  The veteran related that she had 
had difficulty controlling weight gain since childhood, and 
that during service she started to use purging to help 
control her weight and continued to do so after service.  She 
reported that she hid this behavior until 1989.  She reported 
that her current symptoms included episodes of taking on a 
large project.  She denied any difficulty controlling 
spending, or with gambling.  She reported two suicide 
attempts.  She reported complaints of depression and stress, 
and past problems with anger outbursts.  After examination 
including diagnostic testing, the examination report 
concluded with diagnoses, under Axis I, of bulimia nervosa, 
purging type, and bipolar disorder; under Axis II, of 
personality disorder, not otherwise specified, with avoidant 
and borderline features; under Axis III, of physical and 
emotional abuse in childhood, rape and domestic abuse after 
the military.      

Since service there are various VA and private medical 
records, and Social Security Administration records, 
reflecting treatment since, for different medical conditions 
and disorders, including treatment in the 1990's for 
psychiatric complaints.  However, the record does not contain 
any competent medical evidence of any incurrence of any 
claimed psychiatric disability in service.  The record also 
does not include any medical evidence that any such currently 
claimed and diagnosed psychiatric disorder is linked to 
service.  Although the veteran claims to have the cited 
psychiatric disorders linked etiologically to service, and 
has provided lay statements to this effect, as a lay person 
she is not competent to offer a diagnosis or such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on a review of the medical evidence of record as 
discussed above, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for the claimed bipolar disorder; obsessive-
compulsive disorder; bulimia nervosa; and borderline 
personality disorder.  In making this determination, the 
Board has also considered statements by the veteran 
indicating that her claimed psychiatric disorders are related 
to her time in service.  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possess the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of any psychiatric disorder, these lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection for the claimed 
disorders.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bipolar disorder; obsessive-compulsive 
disorder; bulimia nervosa; and borderline personality 
disorder.  Because the preponderance of the evidence is 
against the veteran's claim, the doctrine of resolving 
reasonable doubt in the veteran's favor is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for Urethritis

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the claim for an increased rating 
has been obtained, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a) 
since all relevant development has been conducted.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1999).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).

The Board has reviewed the entire record, and has found 
nothing in the historical record, which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.

Recent pertinent evidence of record includes VA treatment and 
examination records and private medical records including 
records associated with a Social Security Administration 
claim for disability benefits.   

Private operative reports in January 1992 show that the 
veteran was treated for a small functional bladder capacity 
and obstructive irritative voiding symptoms.  At that time, 
she underwent cystourethroscopy; urethral dilation; 
fulguration of inflammatory urethral polyps; excision biopsy 
of urethral meatal lesions; and hydraulic bladder dilation.  
A pathology report contains a diagnosis of urethral meatal 
lesions: benign squamous papillomas.

Subsequent private and VA clinical records in 1992 and 1993 
show complaints including dysuria, urgency and frequency.  In 
December 1993 an assessment was made of urinary tract 
infection, for which the veteran was treated with 
antibiotics.   

VA examined the veteran in February 1995 for urinary tract 
urgency and frequency.  The examination report noted a past 
diagnosis of interstitial cystitis.  The report noted that 
during her pregnancy in 1993 and 1994, the veteran's urgency 
and frequency was a bit worse, as it always is; but delivery 
did not seem to affect these symptoms.  The report noted that 
since 1994, the symptoms had gotten progressively worse.  The 
veteran reported that presently the symptoms were affecting 
her sleeping as she was up two to four times for both urinary 
tract reasons, and in connection with being up with her baby.  
The report noted that there have never been any stones 
manifested, or colic, or required catheter drainage.  These 
findings were based on review of private treatment records 
and history from the veteran.  A physical examination was not 
performed.  The report contains a diagnosis of urinary tract 
urgency and frequency, onset during active duty, getting 
progressively worse; the cause has been listed in the past as 
interstitial cystitis, small bladder, spastic bladder.

VA urology consult outpatient treatment records from 
September 1997 to May 1998 show that the veteran reported 
complaints that she continued to be troubled with urgent and 
frequent urination and was up a number of times at night to 
void.  In September 1997 she also complained of some very 
mild symptoms of stress incontinence, which the examiner 
noted was not actually urge incontinence.  These records also 
show complaints of nocturia, dysuria and irritative voiding 
symptoms.  In January 1998, the consulting urologist opined 
that he was afraid that the urinary symptoms were not really 
due to bladder pathology, but rather to anxiety.  In May 
1998, the consulting urologist noted that the veteran had an 
unstable bladder that derived from a combination of anxiety 
as well as an underlying idiopathic bladder instability.

In a January 1998 statement, a private physician stated that 
the veteran had interstitial cystitis, which was affected by 
her stress level and emotional health; and which during times 
of emotional upheaval, flared as well. 

During an August 1999 VA examination, the veteran reported 
that presently her chief complaint was urinary frequency.  
Over the last year in particular she had noted a worsening of 
symptoms, and had to urinate every hour.  She reported that 
overnight she must get up at least every two hours.  She 
reported that over the course of several years, she had tried 
a multitude of medications and treatments for this with no 
real improvement.  She reported that she feels as though she 
can not completely empty her bladder and when she does pass 
her urine, only small amounts were produced.  The stream was 
weak and she described it as dribbling.  She reported that 
she had no dysuria with her urination.  She reported that she 
had had two vaginal deliveries, one in 1994 and another three 
months ago.  She reported that she had been trying to perform 
Klegel exercises postpartum but had not done so regularly.  
She noted that she had had more urinary incontinence over 
time, which occurred only with exercise or coughing.  She 
reported that she does not wear a pad daily, but did need to 
change her underwear occasionally, and that occasionally she 
leaked enough to have to change her clothes.  She reported 
that now that she had had her second child, she was noticing 
more leaking.  She reported that she changes her underwear 
anywhere from one to three times daily.  Her weight currently 
was up, although she is three months postpartum.  She denied 
any lethargy, weakness, or anorexia.

She reported that she did not have a history of chronic 
recurrent urinary tract infections, although she had been 
treated episodically for this.  The report noted that the 
veteran had had no renal colic or bladder stones, acute 
nephritis or hospitalization for urinary tract disease or any 
malignancies.  The report noted that she did not use 
intermittent or continuous catheterization and had had no 
further dilatations other than mentioned in the record review 
in the report.  Her only change in diet therapy was to try to 
push more fluids to increase the volume of her bladder, and 
she tried to avoid caffeinated foods or fluids because of 
their effects on urinary frequency.  The report noted that 
currently she was on no medication specifically for her 
bladder.  

The veteran reported that when she was able to be employed, 
she had to seek employment only where she could work near a 
bathroom.  She had to avoid certain jobs and/or ask for 
special accommodations so she could seek out a bathroom 
frequently.  She reported that she had been unable to do some 
activities that she would find enjoyable such as going on 
camping trips or driving long distances because of the need 
to stop frequently and use a restroom.  She was currently 
unemployed and was off work due to mental illness.

On examination of the external genitalia, the examiner made 
findings that the sensory examination was intact to light 
touch.  Visual inspection found no fistulas or fissures 
present in the perineum.  The external urethral meatus was 
easily seen, and with Valsalva maneuver there was no urinary 
leak.  Limited bimanual examination was performed, and with 
Valsalva maneuver there was no palpable anterior prolapse of 
the vagina.  Posterior vaginal wall prolapse was noted with 
Valsalva maneuver.

On diagnostic and clinical testing, urinalysis showed 1 to 2 
white blood cells, 3 to 6 red blood cells, 15 to 25 squamous 
epithelium with a few bacteria.  Dipstick was positive for a 
small amount of blood with a specific gravity of 1.020 and a 
pH of 5.  BUN was 23, creatinine was 0.8, sodium was 141, 
potassium was 3.9, chloride was 109, C02 was 19, albumin was 
4.1, white count was 5,700, hemoglobin was 13.4 with a mean 
corpuscular volume of 82.9, platelet count of, 271,000.

The August 1999 VA examination report concludes with 
diagnoses of (1) irritable bladder; (2) stress incontinence; 
and  (3) postpartum obesity.

The veteran maintains that her service-connected urethritis 
is more severe than reflected in the assigned 20 percent 
disability evaluation.  The veteran's service-connected 
urethritis is currently rated as analogous to cystitis, 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7512 
(1999).  

Effective February 17, 1994, VA revised the criteria 
governing the rating of disabilities of the genitourinary 
system, including the criteria governing the rating of 
cystitis.  See Fed. Reg. 2527 (1994); 59 Fed. Reg. 10676 
(1994); 59 Fed. Reg. 14567 (1994), as amended at 59 Fed. Reg. 
46339 (1994) (codified at 38 C.F.R. §§ 4.115a, 4.115b (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the previous rating criteria, a 20 percent rating 
required moderately severe cystitis with diurnal and 
nocturnal frequency with pain and tenesmus.  Severe cystitis 
with urination at intervals of 1 hour or less and a 
contracted bladder warranted a 40 percent rating.  Cystitis 
with incontinence requiring constant wearing of an appliance 
warranted a 60 percent rating.  38 C.F.R. § 4.115a, 
Diagnostic Code 7512 (1993).

The new rating criteria for chronic cystitis are found at 38 
C.F.R. § 4.115b, Diagnostic Code 7512 (1999).  Under that 
code, chronic cystitis will be rated as voiding dysfunction.  
The criteria for voiding dysfunction are found at 38 C.F.R. § 
4.115a (1999).  Voiding dysfunction is rated according to 
particular condition as urine leakage, urinary frequency or 
obstructed voiding.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day warrants a 20 percent rating.  Urine 
leakage or incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times a day warrants a 
40 percent rating.  Urine leakage or incontinence requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent rating.  38 C.F.R. § 4.115a (1999).

Urinary frequency with a daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night warrants a 20 percent rating.  A daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night warrants a 40 percent rating.  38 C.F.R. 
§ 4.115a (1999).

Obstructive symptomatology warrants a 10 percent rating for 
obstructive voiding with marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of: (1) post void residuals 
greater than 150cc; (2) uroflowmetry showing markedly 
diminished peak flow rate (less than 10cc/sec); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilation every 2 to 3 
months.  A 30 percent rating is warranted where there is 
urinary retention requiring intermittent or continuous 
catheterization.

The Board notes that 38 C.F.R. § 4.115a states that 
situations in which diagnostic codes refer to specific areas 
of dysfunction, only the predominant area of dysfunction 
shall be considered for rating purposes.

With respect to the record prior to February 17, 1994, under 
the previous rating criteria, the record does not show 
medical evidence that warrants an increase in excess of 20 
percent.  The record shows that in December 1993, the veteran 
had complaints of dysuria and frequency for the previous 
three to four days.  A urinary tract infection was diagnosed 
and she was treated with antibiotic medication.  About one 
week later that month, she was seen and she reported that she 
was passing her urine much better than several days before, 
which was an improvement.  

There is no subsequent clinical record of complaints prior to 
her February 1995 VA examination.  At that time, she 
indicated that the symptoms had progressively worsened since 
1994.  She reported that she was now up at night two to four 
times for urinary tract reasons, as well as to care for her 
baby.  She also indicated that during her pregnancy in 1993 
and delivery in 1994, her frequency had been a bit worse, 
which the examiner indicated would be expected in that 
situation.  On the basis of the foregoing, the Board finds 
that the record prior to February 17, 1994 does not show that 
the veteran meets the previous criteria necessary to warrant 
an evaluation in excess of 20 percent.  There is no evidence 
prior to February 17, 1994, of severe symptoms and urination 
at intervals of 1 hour or less.    

Reviewing the pertinent evidence of record since February 17, 
1994, the Board concludes that the veteran's urethritis 
disorder is most appropriately evaluated on the basis of 
urinary frequency or urine leakage, as defined by 38 C.F.R. § 
4.115a.  The record shows that during her most recent 
examination, irritable bladder and stress incontinence was 
diagnosed.  The veteran's chief complaint was urinary 
frequency.  There is no evidence of obstructive 
symptomatology of any extent on which to predicate an 
increase.

As noted above, during the February 1995 examination, the 
veteran reported complaints that since 1994, her symptoms had 
progressively worsened.  She reported that she had to get up 
two to four times a night for urinary tract reasons.  She 
also indicated that getting up during the night was in part 
related to needing to be with her baby.  During her most 
recent examination in August 1999, she reported that her 
symptoms had worsened and she now had to urinate every hour, 
and over night she had to get up at least every two hours.  
The Board finds that this symptomatology does not reflect the 
criteria required for an increase under 38 C.F.R. § 4.115a 
for a 40 percent evaluation, which contemplates a daytime 
voiding interval of less than one hour, or: awakening to void 
five or more times per night.  

With respect to leakage, the medical record also does not 
show that the veteran's reported symptomatology meets the 
criteria required for an increase under 38 C.F.R. § 4.115a, 
for an evaluation in excess of 20 percent.  During a VA 
urology consult in September 1997, she reported complaints, 
which the examiner characterized as some very mild symptoms 
of stress incontinence, which moreover, the examiner noted 
was not actually urge incontinence.  During the August 1999 
VA examination, the veteran reported an increase in urinary 
incontinence over time, but she reported that she did not 
wear a pad daily, although she occasionally needed to change 
her underwear.  The medical evidence does not show urine 
leakage or incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times a day, which is 
the criteria needed to warrant a 40 percent rating.  See 38 
C.F.R. § 4.115a.  

The Board finds that the overall disability picture, due to 
voiding frequency caused by the service-connected urethritis 
does not meet the criteria for a an evaluation in excess of 
20 percent.  In considering the competent medical evidence as 
a whole, the Board does not find that the evidence reflects 
criteria of a frequency of daytime voiding interval of less 
than one hour, or awakening to void five or more times per 
night.  Nor does the evidence reflect that the veteran is 
required to wear absorbent materials that must be changed 2 
to 4 times a day.  Moreover, the record indicates that much 
of the veteran's urinary symptoms is related to stress, 
anxiety and emotional health, and at pertinent periods, 
related to symptoms related to pregnancy and childbirth.  
None of these conditions are service connected.  However, 
even assuming that all of the veteran's voiding or leakage 
symptoms were related solely to her service-connected 
urethritis disability, the disability picture as shown by the 
evidence as a whole, does not reflect criteria requisite for 
an increase in excess of 20 percent.  See 38 C.F.R. § 4.115a.

The Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veteran's service-connected urethritis 
disability.

The Board notes that the veteran has based her claim for an 
increase in part on the necessity to go to the bathroom 
often, which contributes to her industrial impairment.  The 
Board has considered this in relation to determining whether 
the case warrants referral for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  On review, however, the Board finds 
that there is no evidence that the disability at issue has 
necessitated frequent hospitalizations or produced marked 
industrial impairment.  As such the Board finds that referral 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As the preponderance of the evidence is against an increase, 
the benefit of the doubt doctrine would not apply to warrant 
an increase for the service-connected urethritis disability.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bipolar disorder; obsessive-compulsive 
disorder; bulimia nervosa; and borderline personality 
disorder, is denied.

An increased rating for urethritis is denied.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


